                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Jarret Fortin

      v.
                                              Case No. 19-cv-797-SM
Gulfoslides, LLC, et al




                                    ORDER


      After due consideration of the response filed, I herewith

approve the Endorsed Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated October 9, 2019, and deny

plaintiff’s Motion for Default Judgment (doc. no. 3).


      So Ordered.

                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: 10/25/2019

cc:   Jarret Fortin, pro se
      Christopher T. Hilson, Esq.
